Title: From George Washington to the Connecticut Legislature, 17 October 1789
From: Washington, George
To: Connecticut Legislature

 
          
            Gentlemen,
            New-Haven October 17th 1789.
          
          Could any acknowledgement, which language might convey, do justice to the feelings excited by your partial approbation of my past services, and your affectionate wishes for my future happiness, I would endeavor to thank you: But, to minds disposed as yours are, it will suffice to observe that your address meets a most grateful reception, and is reciprocated, in all its’ wishes, with an unfeigned sincerity.
          If the prosperity of our common country has in any degree been promoted by my military exertions, the toils which attended them have been amply rewarded by the approving voice of my fellow-citizens—I was but the humble Agent of favoring Heaven, whose benign interference was so often manifested in our behalf, and to whom the praise of victory alone is due.
          In launching again on the ocean of events I have obeyed a summons, to which I can never be insensible—when my country demands the sacrifice, personal ease will always be a secondary consideration.
          I cannot forego this opportunity to felicitate the Legislature of Connecticut on the pleasing prospect which an abundant harvest presents to its’ citizens—May industry like theirs ever receive its’ reward, and may the smile of Heaven crown all endeavors which are prompted by virtue—among which it is justice to estimate your assurance of supporting our equal government.
          
            Go: Washington
          
        